DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “essentially” in claims 16-17 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide It is unclear as to what makes the shape a rectangular shape and what wouldn’t? Further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofer et al. 2014/0158775.

Regarding claim 1, Hofer discloses  A chip card designed to communicate data in a contactless mode with a card reader operating at a reading frequency of about 13.5 MHz, said chip card comprising: a card body (smart card body 302) [FIG 3] [84-89]; a chip module (chip module 306) with a chip and a module antenna, the chip module [FIG 3] [84-89] being accommodated in a cavity made in the card body [84-89]; a card antenna (booster antenna 
Regarding claim 3, Hofer discloses all of the limitations of claim 3. Hofer further discloses the second and third resonance frequencies are lower than said first frequency [82-99].
Regarding claim 15, Hofer discloses all of the limitations of claim 3. Hofer further discloses the booster antenna forms an outer coil and both the capacitance element and the coupler coil are located inside the outer coil [FIG 9e].
Regarding claim 18, Hofer discloses all of the limitations of claim 3. Hofer further discloses a booster antenna and a coupler coil lying on the same main surface of the antenna support  [FIG 9e].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. 2014/0158775 in view of Danler-Baumgartner (herein referred to as Danler).

Regarding claim 4, Hofer discloses all of the limitations of claim 1. However, Hofer fails to disclose the capacitance element has a capacitance value comprised between 10 to 30 picofarads.
Danler disclose the capacitance element has a capacitance value comprised between 10 to 30 picofarads [pg 3, par 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Hofer in view of Danler as it is .
Claim 5-14, 16-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. 2014/0158775 in view of Finn et al. 2015/0021402.

Regarding claim 5, Hofer discloses all of the limitations of claim 1. However, Hofer fails to disclose wherein the booster antenna lies on an antenna support comprising two main surfaces, the booster antenna comprising at least one electrically conductive winding disposed on at least one main surface support and extending between a first end and a second end, the coupler coil comprising at least one electrically conductive winding disposed on at least one main surface of the support and extending between a third end and a fourth end, the third end being connected to the first end of the booster antenna, the capacitance element comprising at least a first finger and at least a second finger, the first and second fingers extending from a foot to a tip, head-to-foot, alongside each other, and the second end of the booster antenna and the fourth end of the coupler coil being connected respectively to one of the first and second fingers.
Finn discloses the booster antenna lies on an antenna support comprising two main surfaces, the booster antenna comprising at least one electrically conductive winding disposed on at least one main surface support and extending between a first end and a second end, the coupler coil comprising at least one electrically conductive winding disposed on at least one main surface of the support and extending between a third end and a fourth end, the third end being connected to the first end of the booster antenna, the capacitance element comprising at It is a general object of the invention to provide improved techniques for improving coupling with RFID smart cards (as an example of secure documents, and the like). It is a further general object of the invention to provide an improved booster antenna (BA) for smart cards. It is a further general object of the invention to provide improved techniques for embedding wire in a card body (CB) of a smart card. These and other objects may be achieved individually or collectively by various embodiments of the invention disclosed herein.” [52].
Regarding claim 6, Hofer in view of Finn discloses all of the limitations of claim 1. Finn further discloses wherein the capacitance element comprises two regions made of a conductive material, the two regions being electrically isolated from one another, each region comprising on the one hand, a conductive pad connected to either said second end or said fourth end , and on the other hand, one of the first and second fingers [90] [290-291] [322-349].
Regarding claim 7, Hofer in view of Finn discloses all of the limitations of claim 6. Finn further discloses at least one of the two regions comprises a plurality of fingers [FIG 6b].
Regarding claim 8, Hofer in view of Finn discloses all of the limitations of claim 6. Finn further discloses a plurality of fingers interdigitated [FIG 6B].
Regarding claim 9, Hofer in view of Finn discloses all of the limitations of claim 6. Finn further discloses the capacitance element comprises a substrate made of a dielectric material 
Regarding claim 10, Hofer in view of Finn discloses all of the limitations of claim 9. Finn further made of a conductive material are etched in the electrically conductive layer [FGI 4g-f].
Regarding claim 11, Hofer discloses all of the limitations of claim 1. However, Hofer fails to disclose the booster antenna and the coupler coil are comprised of an electrically conductive wire embedded in the antenna support and the capacitance element comprises two regions made of a conductive material etched in an electrically conductive layer.
Finn discloses the booster antenna and the coupler coil are comprised of an electrically conductive wire embedded in the antenna support and the capacitance element comprises two regions made of a conductive material etched in an electrically conductive layer [FIG 4f-g]. It would have been obvious to combine for the same reasons as claim 4.
Regarding claim 12, Hofer discloses all of the limitations of claim 1. However, Hofer fails to disclose the booster antenna, the coupler coil and the capacitance element are comprised of an electrically conductive wire embedded in the antenna support.
Finn disclose the booster antenna, the coupler coil and the capacitance element are comprised of an electrically conductive wire embedded in the antenna support [FIG g-f]. It would have been obvious to combine for the same reasons as claim 4.
Regarding claim 13,
Regarding claim 14, Hofer in view of Finn discloses all of the limitations of claim 12. Finn further discloses the capacitance element is connected at one end to an inner winding of the coupler coil and at another end to an outer winding of the booster antenna, two other ends being left unconnected [FIG 6b].
Regarding claim 16, Hofer discloses all of the limitations of claim 1. However, Hofer fails to disclose the booster antenna is essentially of a rectangular shape with an upper and a7 lower parallel long sides and two lateral parallel short sides, the coupler coil being located inside the booster antenna, the coupler coil having an upper and a lower sides essentially parallel to said upper and lower parallel long sides of the booster antenna, and the capacitance element is arranged in an area extending, inside the booster antenna, below the upper long side of the booster antenna and a line parallel to, and at the level of, the lower side of the coupler coil.
Finn discloses the booster antenna is essentially of a rectangular shape with an upper and a7 lower parallel long sides and two lateral parallel short sides, the coupler coil being located inside the booster antenna, the coupler coil having an upper and a lower sides essentially parallel to said upper and lower parallel long sides of the booster antenna, and the capacitance element is arranged in an area extending, inside the booster antenna, below the upper long side of the booster antenna and a line parallel to, and at the level of, the lower side of the coupler coil [FIG 4-4I]. It would have been obvious to combine for the same reasons as claim 4.
Regarding claim 17,
Finn discloses booster antenna is essentially of a rectangular shape with two parallel long sides and two parallel short sides, and the fingers of the capacitance element extend from foot to head in a direction essentially parallel to the long sides of the booster antenna [6A-6B]. It would have been obvious to combine for the same reasons as claim 4.
Regarding claim 19, Hofer discloses all of the limitations of claim 1. Hofer fails to explicitly discloses the coupler coil comprising at least one electrically conductive winding extending between a third end and a fourth end, the third end being connected to the first end of the booster antenna, a capacitance element is connected to the booster antenna and the coupler coil, the capacitance element comprising at least a first finger and at least a second finger, the first and second fingers extending from a foot to a tip, head- to-foot, alongside each other, the second end of the booster antenna and the fourth end of the coupler coil being connected respectively to one of the first and second fingers.
Finn discloses a dielectric support (support 120), a booster antenna (booster outer coil) and a coupler coil (inner coil) are formed on one main surface of the support a coupler coil are formed on one main surface of the support the booster antenna  comprising at least one electrically conductive winding extending between a first end and a second end , the coupler coil comprising at least one electrically conductive winding extending between a third end and a fourth end, the third end being connected to the first end of the booster antenna, a capacitance element is connected to the booster antenna and the coupler coil, the capacitance element comprising at least a first finger and at least a second finger, the first and second fingers extending from a foot to a tip, head- to-foot, alongside each other, the second end of 
Regarding claim 20, Hofer in view of Finn discloses all of the limitations of claim 19. Finn further discloses booster antenna, the coupler coil and the capacitance element  are comprised of a single continuous electrically conductive wire embedded in the antenna support [FIG 5D].
Regarding claim 21, Hofer in view of Finn discloses all of the limitations of claim 19. Finn further discloses he booster antenna and the coupler coil are comprised of a continuous electrically conductive wire embedded in the antenna support and the capacitance element comprises a substrate made of a dielectric material with an electrically conductive layer lying on the substrate, the fingers being etched in the electrically conductive layer [FIG 6B].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887        

/THIEN M LE/Primary Examiner, Art Unit 2887